Title: To Benjamin Franklin from Madame Brillon, 22 [February] 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce jeudi 22 a passy [February 22, 1781]
J’ignore les usages d’un autre monde mon cher papa; mais je sçais que dans notre civile europe, on ne se rend léttres et portraits que lorsque l’on veut rompre ensemble: un homme de votre connoissance, un homme que vous ne pouvés vous empêcher d’aimér; hier au soir á jetté par térre et foulée aux piéds une léttre d’une fémme; un jeune homme la ramassée et vouloit la lire, la dame l’a saisie et a rougie de dépit du peu de cas qu’on fais de ses épistres; la dame que je protége (pour raisons que vous concevrés bientost) m’a remis la léttre, que je vous envoye pour la faire parvenir a votre ami; (il est bon que vous sachiés qu’il est amériquain et a la réputation d’un homme galant) vous jugés combien cétte dame outragée d’une maniére si méprisante doit estre furieuse contre l’insurgent; il n’y a que vous au monde qui puissiés raccomodér la dame et le monsieur; si vous voulés venir prendre le thé ce soir, j’aurai soin de la faire avértir, ne manqués pas d’amener votre compatriote; adieu mon ami:/:
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
